               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JULIO SUAREZ; DANIEL R.                   :   CIVIL ACTION NO. 1:21-CV-710
BINDERUP; DANIEL F. MILLER;               :
FIREARMS POLICY COALITION,                :   (Judge Conner)
INC.; and SECOND AMENDMENT                :
FOUNDATION,                               :
                                          :
                   Plaintiffs             :
                                          :
            v.                            :
                                          :
COL. ROBERT EVANCHICK,                    :
Commissioner of Pennsylvania              :
State Police,                             :
                                          :
                   Defendant              :

                         CASE MANAGEMENT ORDER

      AND NOW, this 15th day of July, 2021, in accordance with Federal Rule of

Civil Procedure 16(b) and Local Rule of Court 16.1, and following a telephonic case

management conference attended by all parties, during which the views of all

counsel were solicited, it is hereby ORDERED that:

      1.    The following dates and deadlines shall govern the discovery and
            dispositive motions phase of the above-captioned civil action:

            Fact Discovery:                          December 31, 2021
            Dispositive Motions and
               Supporting Briefs:                    January 31, 2022

      2.    Any request for extension of the discovery deadline must be made at
            least 14 days prior to the close of discovery. Requests for extensions
            of the above time periods will not be granted except for good cause.
3.   Any request for extension of the above time periods must be made by
     motion in conformity with Local Rules 5.1(g), 7.1, and 7.5 and must be
     signed by counsel in conformity with the Civil Justice Reform Act of
     1990, 28 U.S.C. § 473(b)(3). Counsel shall not mutually agree to extend
     any time periods covered by this order, the Federal Rules of Civil
     Procedure, or the Local Rules of Court without court approval.

4.   If dispositive motions are not filed by the deadline established in
     paragraph 1, the court will schedule a telephonic conference call
     with the parties to discuss pretrial and trial scheduling. If the parties
     determine in advance of the dispositive-motion deadline that no such
     motions will be filed, the parties shall so notify the court.

5.   The Clerk of Court shall issue our standard civil practice order
     forthwith. Counsel and pro se parties are responsible for reading the
     civil practice order thoroughly upon receipt and for reviewing it
     regularly as the case proceeds.



                                /S/ CHRISTOPHER C. CONNER
                                Christopher C. Conner
                                United States District Judge
                                Middle District of Pennsylvania
